DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/04/2022 have been fully considered and are persuasive (see pp. 9-11 of Applicant’s arguments).  The claim objections to claims 25 and 26 were not addressed and are therefore maintained.
Support for the amendments to claims 1, 8, and 13 is found in at least Figs. 5-7.


Claim Objections
Claims 25-26 are objected to because of the following informalities:  in claims 25 and 26, the article “a” appears to be missing in line 3 before “second section,” and “contains divides” in line 5 appears to be missing the conjunction “and” between “contains” and “divides.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8, 12-14, 17-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schluderberg US 4479353 in view of Fahnestock US 2741603.

Re claim 1, Schluderberg (Figs. 1, 3-6, 11, and 12) teaches a heat recovery system comprising:  
a hot particulate inlet conveyor (26, Fig. 3); 
a heat recovery apparatus comprising: 
a front side, a back side, a left side, a right side, a top, and a bottom (as can be seen in Figs. 1 and 3-5—there are inherently front, back, left, and right sides, and the top and bottom are also inherently present—this limitation is not quite specific enough for the Office to meaningfully distinguish the present claim from Schluderberg);
a hot particulate inlet (15, Fig. 3—heated from the heat exchangers in 14; see col. 6, lines 7-14) located at the top of the heat recovery apparatus (“top” at 15);
a thermally insulated (silo 10 is insulated; see last paragraph of Abstract, 
a cavity (inside 18 of Fig. 3) in fluid communication with the particulate distributor (36/38), the cavity comprising a plurality of pipes (like the tube banks 41 in Figs. 4, 5, and 11; see col. 8, lines 25-40 and claims 1, 3, 4, and 6) extending from an inlet manifold (42) to an outlet manifold (44) , the plurality of pipes configured for transmission of a heat transfer fluid therethrough (Fig. 1; col. 6, lines 53-64) and direct transfer of heat from a hot particulate to the heat transfer fluid (see col. 8, lines 25-40); and 
a particulate outlet (at 31, Fig. 3) located at the bottom of the heat recovery apparatus and in fluid communication with the cavity (inside 18); and a particulate outlet conveyor (28, Fig. 3).
The description of Figs. 4 and 5 is explicitly with respect to a charging heat exchanger (14), not the discharging heat exchanger (18).  However, it is clear from claims 1, 4, and 6 that Schluderberg gives the discharging heat exchanger (18) the same structure as the charging heat exchanger (14), so the description of Figs. 4 and 5 is applicable to the discharging heat exchanger (18).
Additionally, in Fig. 6, the discharging heat exchanger (21) takes the same general structure as discharging heat exchanger (18) in Figs. 1 and 3, so Fig. 6 likewise teaches the heat recovery apparatus being claimed (col. 9, lines 13-22).
Schluderberg fails to teach “extending from an inlet manifold located at the left side of the heat recovery apparatus to an outlet manifold located at the right side of the 
Fahnestock teaches extending from an inlet manifold (40, Fig. 3) located at the left side of the heat recovery apparatus to an outlet manifold (41, Fig. 3) located at the right side of the heat recovery apparatus to an outlet manifold.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Schluderberg with “extending from an inlet manifold located at the left side of the heat recovery apparatus to an outlet manifold located at the right side of the heat recovery apparatus to an outlet manifold” as taught by Fahnestock, as a simple substitution of one known manifold and plurality of pipes configuration for another, for the predictable result of similarly transferring heat between the hot particulate and heat transfer fluid.

Re claim 2, Schluderberg and Fahnestock teach claim 1.  Schluderberg further teaches wherein the heat recovery apparatus further comprises:
a heat transfer fluid inlet (the implicit inlet to 42, Figs. 4-5), the heat transfer fluid inlet fluidically coupled with the plurality of pipes via the inlet manifold (42); and
a heat transfer fluid outlet (the implicit outlet of 44, Figs. 4-5), the heat transfer fluid outlet fluidically coupled with the plurality of pipes via the outlet manifold (44).

Re claim 3, Schluderberg and Fahnestock teach claim 2.  Schluderberg further teaches a heat transfer fluid source (82, Fig. 1) fluidically coupled with the fluid inlet (111, Fig. 1); and a heat transfer fluid reservoir (56) fluidically coupled with the fluid 

Re claim 4, Schluderberg and Fahnestock teach claim 3.  Schluderberg further teaches wherein the heat transfer fluid reservoir (56, Fig. 1) is fluidically coupled with an external energy conversion system (at 64, 70, 74, and 80 of Fig. 1).

Re claim 5, Schluderberg and Fahnestock teach claim 4.  Schluderberg further teaches wherein the heat transfer fluid source (82, Fig. 1), the heat recovery apparatus (at 18 of Fig. 1), the heat transfer fluid reservoir (56), and the external energy conversion system (at 64, 70, 74, and 80 of Fig. 1) form a closed-loop system (the system of Fig. 1 is a closed-loop system).

Re claim 6, Schluderberg and Fahnestock teach claim 1.  Schluderberg further teaches wherein the heat transfer fluid comprises a gas, a liquid or an aqueous solution (liquid feedwater; col. 6, lines 53-64).

Re claim 8, Schluderberg (Figs. 1, 3-6, 11, and 12) teaches a heat recovery apparatus comprising: 
a heat recovery apparatus comprising: 
a front side, a back side, a left side, a right side, a top, and a bottom (as can be seen in Figs. 1 and 3-5—there are inherently front, back, left, and right sides, and the top and bottom are also inherently present—this limitation is not quite specific enough for the Office to meaningfully distinguish the present claim 
a hot particulate inlet (15, Fig. 3—heated from the heat exchangers in 14; see col. 6, lines 7-14) located at the top of the heat recovery apparatus (“top” at 15);
a thermally insulated (silo 10 is insulated; see last paragraph of Abstract, col. 3, lines 56-57, col. 4, lines 36-39, and claim 4) particulate distributor (bin 16 and baffles 36 and 38 in Fig. 3) in fluid communication with the particulate inlet (15); 
a cavity (inside 18 of Fig. 3) in fluid communication with the particulate distributor (36/38), the cavity comprising a plurality of pipes (like the tube banks 41 in Figs. 4, 5, and 11; see col. 8, lines 25-40 and claims 1, 3, 4, and 6) extending from an inlet manifold (42) to an outlet manifold (44) , the plurality of pipes configured for transmission of a heat transfer fluid therethrough (Fig. 1; col. 6, lines 53-64) and direct transfer of heat from a hot particulate to the heat transfer fluid (see col. 8, lines 25-40); and 
a particulate outlet (at 31, Fig. 3) located at the bottom of the heat recovery apparatus and in fluid communication with the cavity (inside 18); and a particulate outlet conveyor (28, Fig. 3).
The description of Figs. 4 and 5 is explicitly with respect to a charging heat exchanger (14), not the discharging heat exchanger (18).  However, it is clear from claims 1, 4, and 6 that Schluderberg gives the discharging heat exchanger (18) the same structure as the charging heat exchanger (14), so the description of Figs. 4 and 5 is applicable to the discharging heat exchanger (18).

Schluderberg fails to teach “extending from an inlet manifold located at the left side of the heat recovery apparatus to an outlet manifold located at the right side of the heat recovery apparatus to an outlet manifold.”
Fahnestock teaches extending from an inlet manifold (40, Fig. 3) located at the left side of the heat recovery apparatus to an outlet manifold (41, Fig. 3) located at the right side of the heat recovery apparatus to an outlet manifold.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Schluderberg with “extending from an inlet manifold located at the left side of the heat recovery apparatus to an outlet manifold located at the right side of the heat recovery apparatus to an outlet manifold” as taught by Fahnestock, as a simple substitution of one known manifold and plurality of pipes configuration for another, for the predictable result of similarly transferring heat between the hot particulate and heat transfer fluid.

Re claim 12, Schluderberg and Fahnestock teach claim 8.  Schluderberg further teaches wherein the heat recovery apparatus further comprises:
a heat transfer fluid inlet (the implicit inlet to 42, Figs. 4-5), the heat transfer fluid inlet fluidically coupled with the plurality of pipes via the inlet manifold (42); and
a heat transfer fluid outlet (the implicit outlet of 44, Figs. 4-5), the heat transfer 

Re claim 13, Schluderberg (Figs. 1, 3-6, 11, and 12) teaches a method for recovering heat from hot particulate, the method comprising:
delivering a hot particulate matter (via a hot particulate inlet conveyor 26, Fig. 3) to a heat recovery apparatus (18, Fig. 3), the heat recovery apparatus (18) comprising:
a heat recovery apparatus comprising: 
a front side, a back side, a left side, a right side, a top, and a bottom (as can be seen in Figs. 1 and 3-5—there are inherently front, back, left, and right sides, and the top and bottom are also inherently present—this limitation is not quite specific enough for the Office to meaningfully distinguish the present claim from Schluderberg);
a hot particulate inlet (15, Fig. 3—heated from the heat exchangers in 14; see col. 6, lines 7-14) located at the top of the heat recovery apparatus (“top” at 15);
a thermally insulated (silo 10 is insulated; see last paragraph of Abstract, col. 3, lines 56-57, col. 4, lines 36-39, and claim 4) particulate distributor (bin 16 and baffles 36 and 38 in Fig. 3) in fluid communication with the particulate inlet (15); 
a cavity (inside 18 of Fig. 3) in fluid communication with the particulate distributor (36/38), the cavity comprising a plurality of pipes (like the tube banks 41 in Figs. 4, 5, and 11; see col. 8, lines 25-40 and claims 1, 3, 4, and 6) extending from an inlet manifold (42) to an outlet manifold (44) , the plurality of 
a particulate outlet (at 31, Fig. 3) located at the bottom of the heat recovery apparatus and in fluid communication with the cavity (inside 18); and a particulate outlet conveyor (28, Fig. 3).
circulating a heat transfer fluid through the plurality of pipes (41) (see Fig. 1; col. 6, lines 53-64; and col. 8, lines 25-40); distributing, with the hot particulate distributor (bin 16 and baffles 36 and 38 in Fig. 3), the hot particulate over the plurality of pipes (col. 7, lines 36-53);
transferring heat from the hot particulate to the circulating heat transfer fluid through the plurality of pipes(see col. 6, lines 53-64 and col. 8, lines 25-40); and removing cooled particulate (at 28/31, Fig. 3) from the heat recovery apparatus through the particulate outlet (31) (see col. 6, lines 53-64 and col. 8, lines 25-40).
The description of Figs. 4 and 5 is explicitly with respect to a charging heat exchanger (14), not the discharging heat exchanger (18).  However, it is clear from claims 1, 4, and 6 that Schluderberg gives the discharging heat exchanger (18) the same structure as the charging heat exchanger (14), so the description of Figs. 4 and 5 is applicable to the discharging heat exchanger (18).
Additionally, in Fig. 6, the discharging heat exchanger (21) takes the same general structure as discharging heat exchanger (18) in Figs. 1 and 3, so Fig. 6 likewise teaches the heat recovery apparatus being claimed (col. 9, lines 13-22).

Fahnestock teaches extending from an inlet manifold (40, Fig. 3) located at the left side of the heat recovery apparatus to an outlet manifold (41, Fig. 3) located at the right side of the heat recovery apparatus to an outlet manifold.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Schluderberg with “extending from an inlet manifold located at the left side of the heat recovery apparatus to an outlet manifold located at the right side of the heat recovery apparatus to an outlet manifold” as taught by Fahnestock, as a simple substitution of one known manifold and plurality of pipes configuration for another, for the predictable result of similarly transferring heat between the hot particulate and heat transfer fluid.

Re claim 14, Schluderberg and Fahnestock teach claim 13.  Schluderberg further teaches wherein the hot particulate is granulated slag having a temperature ranging from about 700°C to about 1100°C, sand having a temperature ranging from about 700°C to about 1100°C, or a ceramic composition having a temperature ranging from about 700°C to about 1100°C (col. 5, line 67 – col. 6, line 6).  

Re claim 17, Schluderberg and Fahnestock teach claim 13.  Schluderberg further teaches wherein the heat recovery apparatus further comprises:

a heat transfer fluid outlet (the implicit outlet of 44, Figs. 4-5), the heat transfer fluid outlet fluidically coupled with the plurality of pipes via the outlet manifold (44).

Re claim 18, Schluderberg and Fahnestock teach claim 17.  Schluderberg further teaches a heat transfer fluid source (82, Fig. 1) fluidically coupled with the fluid inlet (111, Fig. 1); and a heat transfer fluid reservoir (56) fluidically coupled with the fluid outlet (113 leaving 18A, Fig. 1) (col. 6, lines 53-64).

Re claim 19, Schluderberg and Fahnestock teach claim 18.  Schluderberg further teaches wherein the heat transfer fluid reservoir (56, Fig. 1) is fluidically coupled with an external energy conversion system (at 64, 70, 74, and 80 of Fig. 1).

Re claim 20, Schluderberg and Fahnestock teach claim 19.  Schluderberg further teaches transmitting the heat transfer fluid from the heat transfer fluid reservoir (56, Fig. 1) to the external energy conversion system (at 64, 70, 74, and 80 of Fig. 1).

Re claim 21, Schluderberg and Fahnestock teach claim 19.  Schluderberg further teaches wherein the heat transfer fluid source (82, Fig. 1), the heat recovery apparatus (at 18 of Fig. 1), the heat transfer fluid reservoir (56), and the external energy conversion system (at 64, 70, 74, and 80 of Fig. 1) form a closed-loop system (the system of Fig. 1 is a closed-loop system).

Re claim 22, Schluderberg and Fahnestock teach claim 21.  Schluderberg further teaches transmitting the heat transfer fluid from the external energy conversion system (at 64, 70, 74, and 80 of Fig. 1) to the heat transfer fluid source (82, Fig. 1).

Re claim 23, Schluderberg and Fahnestock teach claim 13.  Schluderberg further teaches wherein the heat transfer fluid comprises a gas, a liquid or an aqueous solution (liquid feedwater; col. 6, lines 53-64).

Re claim 25, Schluderberg and Fahnestock teach claim 1.  Schluderberg further teaches the heat recovery system where the particulate distributor (bin 16 and baffles 36 and 38 in Fig. 3) comprises:
a first section (barrel 30) configured to receive hot particulate from the hot particulate inlet (15); and
a second section (34) fluidically coupled with the first section (30) via a branch point (the entry point on each side of baffle 36 or 38—there are two flow paths split by each baffle 36 and 38) and configured to deliver the hot particulate to the cavity (inside 18), wherein the second section contains and divides (via the baffles 36 and 38) the hot particulate into different directions of flow toward the cavity (this limitation is broad enough to be taught by Schluderberg, because as seen in Fig. 3 the conical baffles 36 and 38 (col. 7, lines 43-45) cause the particulate to flow in different downward directions (flowing downward left on the right side of 34 and flowing downward right from the left side of 34, and the same is true circumferentially around 34 because the structure is 

Re claim 26, Schluderberg and Fahnestock teach claim 8.  Schluderberg further teaches the heat recovery system where the particulate distributor (bin 16 and baffles 36 and 38 in Fig. 3) comprises:
a first section (barrel 30) configured to receive hot particulate from the hot particulate inlet (15); and
a second section (34) fluidically coupled with the first section (30) via a branch point (the entry point on each side of baffle 36 or 38—there are two flow paths split by each baffle 36 and 38) and configured to deliver the hot particulate to the cavity (inside 18), wherein the second section contains and divides (via the baffles 36 and 38) the hot particulate into different directions of flow toward the cavity (this limitation is broad enough to be taught by Schluderberg, because as seen in Fig. 3 the conical baffles 36 and 38 (col. 7, lines 43-45) cause the particulate to flow in different downward directions (flowing downward left on the right side of 34 and flowing downward right from the left side of 34, and the same is true circumferentially around 34 because the structure is conical).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schluderberg US 4479353 in view of Fahnestock US 2741603, and further in view of Bracegirdle et al. US 4784216.

Re claim 9, Schluderberg and Fahnestock teach claim 8.  They fail to teach explicitly wherein the heat recovery apparatus is configured to couple with a support base via weight bearing members.  
Bracegirdle further teaches wherein the heat recovery apparatus is configured to couple with a support base via weight bearing members (100) (col. 9, lines 3-14).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Schluderberg and Fahnestock with “wherein the heat recovery apparatus is configured to couple with a support base via weight bearing members” as taught by Bracegirdle, for the advantage of structurally supporting the structure of the combination of Schluderberg and Fahnestock.

Re claim 10, Schluderberg, Fahnestock, and Bracegirdle teach claim 9.  They fail to teach wherein the heat recovery apparatus is configured to couple with the weight bearing members via a plurality of elastically resilient members.
Bracegirdle further teaches wherein the heat recovery apparatus is configured to couple with the weight bearing members (100, Fig. 2) via a plurality of elastically resilient members (148 and 150, Fig. 2) (col. 10, lines 13-25 and col. 13, lines 14-23).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Schluderberg and Fahnestock with “wherein the heat recovery apparatus is configured to couple with the weight bearing members via a .

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schluderberg US 4479353 in view of Fahnestock US 2741603, and further in view of Haight US 5320168.

Re claim 11, Schluderberg and Fahnestock teach claim 8.  Schluderberg fails to teach wherein the heat recovery apparatus is configured to couple with a mechanical shaker or agitator.
Haight teaches wherein the heat recovery apparatus (13/16; Fig. 1) is configured to couple with a mechanical shaker or agitator (37, Fig. 1), for the advantage of controlling the rate of material discharge so that a desired degree of heating or cooling may be effected (col. 3, lines 33-36 and col. 5, lines 12-19).  The vibratory agitator (37) of Haight is reasonably a mechanical shaker or agitator.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Schluderberg and Fahnestock with “wherein the heat recovery apparatus is configured to couple with a mechanical shaker or agitator” as taught by Haight, for the advantage of controlling the rate of material discharge so that a desired degree of heating or cooling may be effected (col. 3, lines 33-36 and col. 5, lines 12-19).

Re claim 16, Schluderberg and Fahnestock teach claim 13.  They fail to teach shaking the heat recovery apparatus.  
Haight teaches shaking (via 37, Fig. 1) the heat recovery apparatus (13/16; Fig. 1), for the advantage of controlling the rate of material discharge so that a desired degree of heating or cooling may be effected (col. 3, lines 33-36 and col. 5, lines 12-19).  The vibratory agitator (37) of Haight is reasonably a mechanical shaker or agitator.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Schluderberg and Fahnestock with “shaking the heat recovery apparatus” as taught by Haight, for the advantage of controlling the rate of material discharge so that a desired degree of heating or cooling may be effected (col. 3, lines 33-36 and col. 5, lines 12-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140026883 (Figs. 1-4, 8a-8b) teaches a similar system/method as the one provided in claims 1, 8, and 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY H FRANCE/Examiner, Art Unit 3746